IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON         FILED
                             JULY 1997 SESSION          July 18, 1997

                                                     Cecil Crowson, Jr.
                                                      Appellate C ourt Clerk
VICTOR REYNOLDS,                       )
                                       )    NO. 02C01-9607-CR-00244
      Appellant,                       )
                                       )    SHELBY COUNTY
VS.                                    )
                                       )    Hon. W. Fred Axley, Judge
STATE OF TENNESSEE,                    )
                                       )    (Post-Conviction)
      Appellee.                        )



FOR THE APPELLANT:                          FOR THE APPELLEE:

VICTOR REYNOLDS, pro se                     JOHN KNOX WALKUP
Cold Creek Correctional Facility            Attorney General and Reporter
P.O. Box 1000
Henning, TN 38041-1000                      GEORGIA BLYTHE FELNER
                                            Assistant Attorney General
                                            450 James Robertson Parkway
                                            Nashville, TN 37243-0493

                                            WILLIAM L. GIBBONS
                                            District Attorney General

                                            ALANDA HORNE
                                            Assistant District Attorney General
                                            Criminal Justice Complex, Suite 301
                                            201 Poplar Avenue
                                            Memphis, TN 38103



OPINION FILED:



AFFIRMED - RULE 20 ORDER



JOE G. RILEY,
JUDGE
                                        ORDER



       The petitioner, Victor Reynolds, appeals the order of the Criminal Court of

Shelby County dismissing his petition for post-conviction relief. The trial court

dismissed the petition without an evidentiary hearing on the basis that the petition

was barred by the statute of limitations. Additionally, the trial court found that

previous petitions for post-conviction relief had been filed and dismissed, and

petitioner presented no new issues “which would be properly addressed” in a post-

conviction petition. On appeal, petitioner presents the following issue for our review:

       “The Criminal Court violated petitioner’s due process rights in
       dismissing the petition for post-conviction relief without an evidentiary
       hearing based on the statute of limitations where the petitioner has
       never had the opportunity to show that prior convictions used to
       determine his habitual criminal status are void because he was not
       aware of his right against self-incrimination when he pled guilty to the
       charges.”

We affirm the judgment of the trial court.

       Petitioner’s claim is based on the alleged invalidity of two (2) 1976 guilty

pleas which were subsequently used as grounds for an habitual criminal conviction.

He argues that the guilty pleas are void, and as a result, the habitual criminal

conviction based on the prior guilty pleas is void as well.

       This issue has been previously determined on appeal. See Victor Reynolds

v. State, C.C.A. No. 84 (Tenn. Crim. App. filed September 27, 1989, at Jackson).

Petitioner may not again seek relief on this ground. See Tenn. Code Ann. § 40-30-

206(h) (Supp. 1996).

       Furthermore, post-conviction relief is barred by the statute of limitations.

Petitioner complains of guilty pleas which were entered in 1976. The statute of

limitations for post-conviction relief ran on July 1, 1989. Abston v. State, 749
S.W.2d 487 (Tenn. Crim. App. 1988). There are no allegations in the petition or

otherwise which would appropriately toll the statute. See Burford v. State, 845
S.W.2d 204 (Tenn. 1992); Tenn. Code Ann. § 40-30-202(b) (Supp. 1996).

       Petitioner claims that the trial court erred in not conducting an evidentiary

hearing on the petition. If it appears on the face of the petition, any exhibits or prior



                                           2
proceedings in the case that the petition was not filed within the statute of limitations

or that a prior petition attacking the conviction was resolved on the merits, the trial

court may summarily dismiss the petition. Tenn. Code Ann. § 40-30-206(b) (Supp.

1996).

         The judgment of the trial court is affirmed pursuant to Rule 20 of the

Tennessee Court of Criminal Appeals.




                                                   JOE G. RILEY, JUDGE




CONCUR:




JOE B. JONES, PRESIDING JUDGE




DAVID H. WELLES, JUDGE




                                           3